Citation Nr: 1015229	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-09 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to a rating in excess of 20 percent for a 
cervical spine condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1992 to July 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for a bilateral knee condition and increased the 
Veteran's rating for his cervical spine condition to 20 
percent, effective September 28, 2004.

The issue of entitlement to a rating in excess of 20 percent 
for a cervical spine condition addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's retropatellar pain syndrome of the knees was 
incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
retropatellar pain syndrome of the knees have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
decision, the Board grants service connection for the 
Veteran's bilateral knee condition, which represents a 
complete grant of the Veteran's claim.  Thus, in regard to 
that issue, any deficiency in VA's compliance is deemed to be 
harmless error, and any further discussion of VA's 
responsibilities is not necessary.

The Veteran contends he injured his knees during a side 
collision with a large truck in December 1995.  Specifically, 
he asserts that he banged his knees against the dash board 
when the car landed on its roof during the crash, resulting 
in his current symptoms of restricted range of motion upon 
activity and pain with increased severity during the winter 
months.  He also asserts that he never experienced any knee 
problems prior to the accident, but has experienced severe 
knee pain since that time. 

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  "[I]n order to establish 
service connection or service-connected aggravation for a 
present disability the veteran must show:  (1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service."  Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Although not shown in service, service connection may still 
be granted for arthritis when found disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease first diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. §  5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of the 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992). 

When the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

During service, the first note in the record regarding the 
Veteran's knee condition is from his Emergency Care report 
from December 1995, the morning after the motor vehicle 
accident.  The notes indicate that the Veteran was seen at 
the hospital the night before after a semi truck hit the side 
of his car and flipped it over, and that he arrived with neck 
pain and an ace bandage on his left knee.  

After service, the evidence of record indicates that the 
Veteran first received treatment for knee pain in March 2003, 
when he complained of pain to the back of the knee joint.  
Upon examination, the Veteran's left leg was found to be 
short due to joint slippage.  He was diagnosed as having 
retropatellar pain syndrome on VA examination in July 2008.

The evidence demonstrates an injury to the knees during 
service and a current disability of a bilateral knee 
condition.  Where there are several medical opinions of 
record evaluating the relationship between the Veteran's 
current disabilities and service, it is the responsibility of 
the Board to assess the credibility and weight given to the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  
Here, two VA examinations were provided in October 2004 and 
July 2008, resulting in two differing opinions on the 
etiology of the Veteran's disability.  

The Veteran was provided with the first VA knee examination 
in October 2004.  The examiner noted the Veteran's history of 
a motor vehicle crash in December 1995, and his assertion 
that he had experienced no other trauma to the knee.  The 
Veteran also indicated that he had bilateral scarring over 
the knees after the accident, and that he has experienced 
knee pain since that time.  The examiner provided the 
diagnosis of osteoarthritis of the bilateral knees with 
moderate impairment due to pain.  The examiner noted that 
this was a clinical opinion and that x-rays of the knees were 
normal.  The examiner provided the opinion that it is at 
least as likely as not that the Veteran's joint pain is due 
to an in-service event, injury, or disease, given the change 
in functional pain after the motor vehicle crash.  The 
examiner also explained that, given trauma to the knee, there 
is a direct correlation between trauma and eventual 
arthritis, secondary to accelerated age-related wear to the 
cartilage and soft tissue of the joint.  

The Veteran was provided with a subsequent VA examination in 
July 2008.  The examiner noted the motor vehicle accident 
that occurred in December 1995 and the Veteran's assertion 
that his knees hit the dashboard during the accident.  The 
examiner also stated that there were no records indicating 
any treatment for a knee injury in the service treatment 
records, and determined that x-rays taken in January 2005 
appeared entirely normal.  The examiner ultimately provided 
the opinion that it is highly unlikely that the Veteran's 
knee problems are related to his December 1995 motor vehicle 
accident, as there is no reference to any knee problem in the 
service treatment records, and January 2005 X-rays show 
entirely normal knees.  The diagnosis was retropatellar pain 
syndrome of the knees.

In addition to the VA examination records, the Veteran, his 
wife, his mother, and neighbor have submitted statements 
recalling their observations of the Veteran's symptoms of 
pain.  Specifically, the Veteran's wife submitted a statement 
in March 2006 testifying that she knew her husband both 
before and after the accident and that he had no conditions 
prior to that time.  Lay evidence is competent when it 
conveys matters that can be observed and described by a lay 
person such that specialized education, training, or 
experience is not required, and the evidence is provided by a 
person who has personal knowledge of the facts or 
circumstances.  
38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 
471 (1994).  Therefore, the Veteran, his wife, his mother, 
and his neighbor are competent to testify to his symptoms of 
pain, and the onset of those symptoms.  

In weighing the medical evidence of record, it is noted that 
both VA examiners had access to and reviewed the Veteran's 
claims file.  However, the July 2008 examiner did not discuss 
or acknowledge the Veteran's lay statements of record 
regarding the continuous nature of his knee pain ever since 
the date of the accident, which detracts from the probative 
value of the opinion that the Veteran does not have a current 
disability and that his disability was not caused by service.  
See Nieves-Rodriguez . Peake, 22 Vet. App. 295, 304 (2008).  
Furthermore, the July 2008 examiner dismissed the Veteran's 
account of banging his knees on the dashboard when the car 
rolled over on the grounds that the Veteran's account of 
injuring his knees was inconsistent with his assertion that 
he was wearing his seatbelt at the time of the accident.  
Lastly, the examiner relied heavily on the "total lack of 
reference to any knee problems in his service medical 
record," whereas the emergency care notes from the morning 
after the accident refer to the Veteran's bandaged left knee.  
Therefore, the Board finds that the July 2008 opinion fails 
to consider the lay evidence of record and was formed without 
consideration of all the relevant facts of record. 

The October 2004 examiner considered the Veteran's lay 
statements regarding the accident and his resulting 
symptomatology.  The examiner also gave a thorough 
explanation of the effect of acute trauma on the joints.  
Therefore, the Board finds that the positive opinion of the 
October 2004 VA examiner is of greater probative value than 
the opinion of the July 2008 VA examiner.  Although this 
examiner diagnosed arthritis of the knees, this diagnosis was 
not supported by diagnostic testing.  To the contrary, x-rays 
of the knees have consistently been normal.  The Board is not 
required to accept a medical diagnosis that is unsupported by 
the objective medical evidence.  See Cross v. Derwinski, 2 
Vet. App. 150, 153 (1992) (diagnosis of traumatic arthritis 
in hands accompanied by x-rays showing no abnormality).  
However, the Veteran was subsequently diagnosed as having 
retropatellar pain syndrome.  

After carefully reviewing all the evidence on file, the Board 
finds that the evidence establishes that the Veteran has a 
current diagnosis of retropatellar pain syndrome of the 
knees, and, furthermore, the Veteran and his wife, mother, 
and neighbor are competent to report his continuous symptoms 
of pain.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  
Therefore, the competent evidence of record is at least in 
relative equipoise. 

Accordingly, as his bilateral knee condition diagnosed as 
retropatellar pain syndrome has been related to service by 
competent evidence, the Board resolves any doubt in the 
Veteran's favor and finds that the evidence supports service 
connection for retropatellar pain syndrome.  38 U.S.C.A. § 
5107(b).  The appeal is granted.


ORDER

Service connection for retropatellar pain syndrome of the 
knees is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran has submitted a letter from the Disability 
Determination Service in Birmingham, Alabama, dated March 
2006, that indicates that a medical examination for Social 
Security Administration (SSA) evaluation purposes was 
scheduled for that same month.  As the records of that SSA 
examination and other SSA records may contain information 
relevant to the Veteran's claim for an increased rating, the 
RO/AMC should make arrangements to obtain those records and 
associate any evidence obtained with the claims folder.  

Additionally, in March 2006, the Veteran asked for assistance 
in obtaining records from Dr. Sawyer, his private physician, 
after he was unable to obtain the records himself, and 
provided an address.  In June 2008, VA sent notice to the 
Veteran informing him that a VA Form 21-4142, Authorization 
and Consent to Release Information, was needed before VA 
could obtain the information.  The July 2008 Statement of the 
Case indicates that no response was received.  As the case 
must be remanded for the foregoing reason, the RO/AMC should 
undertake further efforts to contact the Veteran regarding 
these records and the required authorization.  

Finally, an effort should be also be made to obtain any 
additional VA treatment records for the Veteran showing 
treatment for his cervical spine condition, dated since 
August 2007, and he should be afforded a current VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to his cervical spine condition 
from the VA Medical Center in Birmingham, 
Alabama, dated since August 2007.

2.  Make arrangements to obtain all 
medical and legal documents pertaining to 
the Veteran's application for SSA 
benefits, including the examination 
scheduled for March 2006.  

3.  Make arrangements to obtain the 
Veteran's treatment records from Nancy J. 
Sawyer, M.D., located at 880 Montclair 
Road, Suite 480, Birmingham, Alabama 
35213-1980. 

4.  After the foregoing development has 
been completed, schedule the veteran for a 
VA examination of his cervical spine.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner.  All necessary tests, including 
x-rays if indicated, should be conducted.

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected cervical 
spine disorder.

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should conduct range of 
motion testing of the cervical spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified. If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

With regard to any neurological disability 
resulting from the service- connected 
disability, the specific nerve(s) affected 
should be specified, together with the 
degree of paralysis caused by service-
connected disability.

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."

A rationale for any opinion expressed 
should be provided. 

5.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


